
	
		II
		110th CONGRESS
		1st Session
		S. 81
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Schumer (for himself
			 and Mrs. Clinton) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize the United States Department of Energy to
		  remediate the Western New York Nuclear Service Center in the Town of Ashford,
		  New York, and dispose of nuclear waste.
	
	
		1.Short titleThis Act may be cited as the
			 West Valley Remediation Act of
			 2007.
		2.Findings and
			 Purposes
			(a)FindingsCongress
			 finds the following:
				(1)The Federal
			 Government has had the primary and central role in initiating, establishing,
			 and providing material for spent nuclear fuel reprocessing and waste burial
			 operations at the Center.
				(2)The Federal
			 Government has availed itself of spent nuclear fuel reprocessing operations at
			 the Center, and has benefited from such operations to process and store at the
			 Center radioactively contaminated materials generated in, and by, various
			 Federal civilian and military programs.
				(3)Under the West
			 Valley Demonstration Project Act, New York State has contributed over
			 $200,000,000 toward site remediation, making New York the only State that has
			 contributed toward the cleanup of a high-level radioactive waste site.
				(4)Since passage of
			 the West Valley Demonstration Project Act, substantial progress has been made
			 in the remediation of radioactive wastes at the Center, but the remediation of
			 the Center has not been completed.
				(5)The Federal
			 Government agreed in 1987 to prepare an environmental impact statement
			 concerning closure for the post-vitrification phase of the West Valley
			 Demonstration Project, as will be needed for remediation of the Center, and has
			 made substantial progress since then in preparing such an environmental impact
			 statement for the Center, including the issuance of a draft environmental
			 impact statement in 1996, but the environmental impact statement has not been
			 completed.
				(6)The lack of
			 certainty about Federal responsibility for the remaining remediation necessary
			 at the Center may impede progress toward completion of the cleanup.
				(7)Completion of the
			 remaining remediation at the Center in a prompt, thorough, and effective
			 manner, in full compliance with all applicable State and Federal laws and
			 regulations, is in the best interest of the United States, the Great Lakes
			 region as a whole, the State and its citizens, and the Seneca Nation of Indians
			 and its members, which Nation occupies ancestral territory downstream of the
			 Center.
				(8)The facilities and
			 contamination at the Center are located on or in Pleistocene glacial deposits
			 that are being actively eroded by nearby creeks that drain into the Great Lakes
			 basin. To maintain the long-term stability of any facilities that may remain at
			 the Center, active monitoring and maintenance of erosion controls and other
			 engineered features will be required for as long as any residual radioactive
			 and hazardous waste and materials that may remain at the Center present a
			 hazard to the public.
				(9)Public
			 participation has been an important part of the work already done, and the
			 planning now in progress, toward remediation of radioactive wastes at the
			 Center.
				(b)Purposes(1)It is the intent of
			 Congress that the Federal Government achieve complete remediation of all
			 radioactive, solid, and hazardous waste contamination at the Center in a manner
			 that is protective of the Great Lakes region and its residents and is
			 consistent with all applicable State and Federal laws and regulations regarding
			 public health and safety.
				(2)This Act establishes exclusive
			 Federal responsibility for the complete remediation of the Center.
				(3)The Secretary shall employ the best
			 current technologies and develop new state-of-the-art technologies and
			 methodologies to accomplish the complete remediation of the Center.
				(4)This Act recognizes the importance of
			 State, Tribal, and public involvement in the development, selection,
			 enforcement, and monitoring of remedial actions undertaken at the Center, to
			 protect the health and safety of the citizens and environment of the Great
			 Lakes region.
				(5)This Act shall replace and supersede
			 the West Valley Demonstration Project Act.
				3.DefinitionsFor purposes of this Act:
			(1)The term
			 Center means—
				(A)the Western New
			 York Nuclear Service Center in West Valley, New York; and
				(B)all land, roads,
			 structures, including buildings, fixtures, containers, and radioactive,
			 hazardous, and solid waste and nuclear material at the Western New York Nuclear
			 Service Center, including the reprocessing and storage facilities, equipment,
			 above-ground and underground tanks, solidified radioactive waste, and
			 radioactive and nonradioactive wastes and materials in the State and Commission
			 licensed disposal areas, located within the legal boundaries of the Western New
			 York Nuclear Service Center.
				(2)The term
			 Commission means the Nuclear Regulatory Commission.
			(3)The term
			 hazardous waste means any solid waste designated as hazardous
			 waste under 40 CFR Part 261 or as may be subsequently defined as such by the
			 Environmental Protection Agency, any solid waste designated as a hazardous
			 waste under the State program authorized by the Environmental Protection Agency
			 pursuant to the Solid Waste Disposal Act, and any waste material designated as
			 a hazardous waste under any other State statute or regulation.
			(4)The
			 term high level radioactive waste means the high level
			 radioactive waste which was produced by the reprocessing at the Center of spent
			 nuclear fuel. Such term includes both liquid wastes which are produced directly
			 in reprocessing, dry solid material derived from such liquid waste, and any
			 such other material the Commission designates as high level radioactive waste
			 for purposes of protecting public health and safety.
			(5)The term
			 License Termination Rule means the rule of the Commission
			 published at 62 Federal Register 39058.
			(6)The term
			 low level radioactive waste means radioactive waste not
			 classified as high level radioactive waste, spent nuclear fuel, transuranic
			 waste, or byproduct material as defined in section 11 e.(2) of the Atomic
			 Energy Act of 1954.
			(7)The term
			 nuclear materials means any special nuclear material, source
			 material, or byproduct material as defined by the Atomic Energy Act of 1954 and
			 10 CFR Part 40, or other such material as the Commission may subsequently
			 designate as special, source, or byproduct nuclear material.
			(8)The term
			 radioactive waste means low level radioactive waste, transuranic
			 waste, and high level radioactive waste.
			(9)The term
			 remediation means activities or processes used to remove,
			 destroy, degrade, transform, immobilize, or treat radioactive, solid, or
			 hazardous waste.
			(10)The term
			 Secretary means the Secretary of Energy.
			(11)The term
			 solid waste means any material that is designated as solid waste
			 under 40 CFR Part 261 or as may be subsequently defined as such by the
			 Environmental Protection Agency, under the State program authorized by the
			 Environmental Protection Agency pursuant to the Solid Waste Disposal Act, or
			 under any other State statute or regulation.
			(12)The term
			 State means the State of New York.
			(13)The term
			 transuranic waste means material contaminated with elements
			 which have an atomic number greater than 92, including neptunium, plutonium,
			 americium, and curium, and which are in concentrations greater than 10
			 nanocuries per gram, or in such other concentrations as the Commission may
			 prescribe to protect the public health and safety.
			4.Remediation of
			 the Center
			(a)The Secretary
			 shall take all actions necessary to remediate the Center in a manner that is
			 timely, protective of human health and the environment, consistent with the
			 License Termination Rule, and consistent with all applicable requirements of
			 Federal and State law, including closure and post-closure requirements set
			 forth in Federal or State environmental laws, and the provisions of this Act.
			 As part of such remediation, the Secretary shall decontaminate and
			 decommission—
				(1)the tanks and
			 other facilities of the Center in which the high level radioactive waste
			 solidified under the West Valley Demonstration Project Act was stored;
				(2)the facilities
			 used in the solidification of the waste; and
				(3)any material and
			 hardware used in connection with the West Valley Demonstration Project.
				(b)The Secretary
			 shall be responsible for all costs associated with such remediation.
			5.Radioactive Waste
			 Disposal Requirements
			(a)The Secretary
			 shall, as soon as feasible, transport the high level radioactive waste at the
			 Center to an appropriate Federal repository for permanent disposal. Pending
			 such transportation, the Secretary shall take appropriate measures to safeguard
			 such waste and ensure its safe storage in a manner consistent with public
			 health and safety and Commission regulations or orders.
			(b)The Secretary
			 shall, as soon as feasible, in accordance with applicable law, including
			 applicable licensing requirements, dispose of low level radioactive waste and
			 transuranic waste currently located at the Center and such radioactive waste as
			 may in the future be generated as a result of the remediation authorized by
			 this Act.
			(c)For purposes of
			 the Nuclear Waste Policy Act of 1982, all high level radioactive waste at the
			 Center shall be considered waste generated by atomic energy defense activities.
			 For purposes of the Waste Isolation Pilot Plant Land Withdrawal Act, any
			 transuranic waste at the Center shall be considered radioactive waste generated
			 by atomic energy defense activities.
			6.Regulation by the
			 Commission
			(a)Notwithstanding any
			 other provision of law, the Commission shall regulate the remediation of
			 radioactive waste and nuclear materials at the Center as set forth in this
			 section. The Commission is authorized to promulgate such new or revised rules
			 as it may deem necessary and appropriate to assume such responsibility.
			(b)(1)Not later than 2 years
			 after the date of enactment of this Act, the Secretary shall develop and submit
			 to the Commission for review and approval a decommissioning plan that meets the
			 criteria set forth in the License Termination Rule and that addresses the
			 radioactive wastes and nuclear materials at the Center.
				(2)Prior to any preliminary or final
			 decision made by the Commission on the Secretary’s plan, the Commission shall
			 provide a reasonable opportunity for the State to review, comment on, and
			 concur or not concur with the decommissioning plan submitted by the Secretary
			 and any modifications to such plan.
				(3)The Secretary shall implement the
			 decommissioning plan approved by the Commission.
				(c)In making its
			 determination, the Commission shall apply the process and criteria set forth in
			 the License Termination Rule. The Commission shall further apply the procedures
			 provided in its regulations for the approval and enforcement of decommissioning
			 plans to the decommissioning plan for the Center.
			(d)Upon assumption of
			 possession by the Secretary, as provided for in section 9, all licenses and
			 permits for facilities at the Center issued by the Commission shall be held in
			 abeyance until the completion of the radiological remedial action program
			 authorized by this Act.
			(e)Upon completion of
			 the radiological remedial action program authorized by this Act, or sooner upon
			 request of the New York State Energy Research and Development Authority, the
			 Secretary shall assist the New York State Energy Research and Development
			 Authority in applying to the Commission to terminate, for the entire Center or
			 such portions of the Center as may qualify, the license issued by the
			 Commission.
			(f)If, after
			 application of the License Termination Rule to all portions of the Center, the
			 entire Center is not released for unrestricted use, the Center, or if
			 appropriate a portion or portions thereof, shall be maintained by the
			 Secretary, or such other Federal agency as the President may designate. The
			 Secretary or such other agency shall apply for a license or licenses from the
			 Commission and the Commission shall apply such procedures and standards as the
			 Commission would normally employ to issue licenses for such materials so as to
			 protect the public health and safety and the environment. If the requirements
			 of such a licensing process cannot be met, the Secretary shall conduct such
			 additional radiological remedial action as shall be needed to qualify for a
			 license.
			(g)The Secretary
			 shall submit to the Commission safety analysis reports and such other
			 information as the Commission may require to identify any danger to the public
			 health and safety which may be presented by the remediation required under this
			 Act or the conditions at the Center.
			(h)The Secretary
			 shall afford the Commission access to the Center to enable the Commission to
			 carry out the activities assigned to it under this Act.
			7.New York State
			 Involvement
			(a)The Secretary
			 shall consult with the New York State Department of Environmental Conservation,
			 and any such other agency as the Governor of the State may designate, in
			 carrying out this Act. Not later than 1 year after the date of enactment of
			 this Act, the Secretary shall enter into an agreement with the State to
			 establish arrangements for consultation with the State regarding remediation of
			 the Center, and, if the Center is not remediated to allow unrestricted use,
			 consultation on maintenance of licensed portions of the Center.
			(b)The agreement
			 entered into under subsection (a) shall include provisions for—
				(1)the State’s review
			 and comment on data and draft documents; and
				(2)the Secretary’s
			 response to the State’s comments.
				(c)The Secretary
			 shall provide the State access to the Center, at all reasonable times, for the
			 purpose of protecting the public health and safety and the environment. This
			 shall include access to collect samples, take measurements, and observe ongoing
			 activities and conditions.
			8.Environmental
			 Impact Statement
			(a)Pursuant to
			 obligations under the National Environmental Policy Act of 1969, the Secretary
			 shall prepare any environmental impact statement for decommissioning or
			 long-term stewardship of the Center in cooperation with the Commission, the
			 Environmental Protection Agency, and such other Federal and State agencies as
			 may be appropriate, and shall do so as a continuation of the environmental
			 impact statement process commenced by notice of intent issued in 1988.
			(b)The Secretary
			 shall issue a revised draft environmental impact statement within 2 years after
			 the date of enactment of this Act.
			(c)The environmental
			 impact statement process referred to in subsections (a) and (b), including
			 records of decision by the Secretary and the Commission, shall be completed as
			 soon as reasonably practicable.
			(d)The Secretary
			 shall hold and undertake meetings on a quarterly basis at a location at or near
			 the Center, to which members of the local educational, scientific, and
			 political communities shall be invited, so that the Secretary can advise such
			 participants of the status of the environmental impact statement process,
			 including current results, and in order to receive public comment.
			(e)The Secretary
			 shall make available to any member of the public, at a public reading room at
			 the Center, for inspection, upon reasonable notice, at reasonable hours and
			 without payment of a fee or charge, those documents related to the preparation
			 of the environmental impact statement referred to in this section, including
			 background information subject to disclosure under section 552 of title 5,
			 United States Code (popularly known as the Freedom of Information Act), that
			 are requested in writing by such member of the public. Copies of any such
			 documents shall be provided by the Secretary upon the payment of the charges
			 provided for under such section 552.
			9.Assumption of
			 possession and transfer of title
			(a)Not later than 30
			 days after execution of the Cooperative Agreement provided for in section 10,
			 the Secretary shall assume exclusive use and possession of the entire
			 Center.
			(b)Upon completion of
			 all remediation required under this Act, or 20 years after the date of
			 enactment of this Act, whichever comes sooner, the Secretary shall take title
			 to any land or facilities at the Center that have not been approved by the
			 Commission for release for unrestricted use, and title to all radioactive and
			 nonradioactive wastes and materials located at any such portions of the Center
			 in accordance with all applicable Federal and State laws and
			 requirements.
			(c)So long as the
			 Secretary remains in possession or holds title to the Center, or any portion
			 thereof, neither the Secretary nor any other person or entity, including any
			 governmental entity, shall transport or allow the transport of any solid,
			 hazardous, or radioactive waste to the Center for the purpose of storing,
			 treating, or disposing of such waste at the Center.
			10.Cooperative
			 agreementNot later than 60
			 days after the date of enactment of this Act, the Secretary shall enter into a
			 Cooperative Agreement with the New York State Energy Research and Development
			 Authority, or such other agency as the Governor of the State shall designate,
			 which shall contain the following:
			(1)Such provisions as
			 may be necessary to effectuate the possession and transfer of title provisions
			 contained in section 9 and to facilitate the release and transfer to third
			 parties of uncontaminated portions of the Center, as appropriate.
			(2)Provisions for the
			 Secretary to assist the New York State Energy Research and Development
			 Authority, or such other agency as the Governor of the State may designate, in
			 making such permit or license applications as may be necessary to carry out
			 this Act.
			(3)Sharing with the
			 New York State Energy Research and Development Authority, or such other agency
			 as the Governor of the State shall designate, of information and plans relevant
			 to the remediation of the Center by the Secretary and to license or permit
			 applications as may be necessary to carry out this Act.
			(4)Indemnification of
			 the State, and any relevant instrumentality of the State that may hold title to
			 the Center, by the Secretary against any claims, damages, losses, and expenses
			 (including reasonable attorney’s and expert witness’ fees) or liabilities,
			 arising out of or resulting from the performance by the Secretary or the
			 Secretary’s agents or contractors of (or failure to perform) the Secretary’s
			 obligations under this Act.
			11.Repeal of the
			 West Valley Demonstration Project ActUpon assumption of exclusive use and
			 possession of the entire Center by the Secretary, as provided for in section 9,
			 the West Valley Demonstration Project Act is repealed.
		12.Appropriations
			(a)To implement the
			 requirements of this Act, there are authorized to be appropriated to the
			 Secretary $95,000,000 for each fiscal year until the remediation of the Center
			 required by section 4 is completed. After the remediation of the Center is
			 completed, there are authorized to be appropriated for each fiscal year
			 thereafter such sums as are necessary for the Secretary to carry out the
			 activities required under this Act and any licenses or permits concerning the
			 Center issued to the Secretary under Federal or State law.
			(b)There are
			 authorized to be appropriated to the Secretary an additional amount of 5
			 percent of the amount appropriated under subsection (a) for each fiscal year,
			 to be paid to the West Valley Central School District, in the month of
			 September, and the Town of Ashford, West Valley Fire District No. 1, and
			 Cattaraugus County, in the month of January, in such proportions as such
			 entities would normally receive in taxes. After the remediation of the Center
			 is completed and until such time as all Center property is released for
			 unrestricted use, there are authorized to be appropriated to the Secretary an
			 additional amount of $3,000,000 for each fiscal year, to be paid to the local
			 entities set forth above in the same proportions. This payment is to offset the
			 hardship suffered by the community as a result of the use of the Center
			 property for the management of radioactive waste generated by the Federal
			 Government.
			(c)The authority of
			 the Secretary to enter into contracts under this Act shall be effective for any
			 fiscal year only to such extent or in such amounts as are provided in advance
			 by appropriation acts.
			13.No Effect on
			 Other Authorities
			(a)This Act in no way
			 preempts or otherwise limits the force or scope of any otherwise applicable
			 Federal or State laws, regulations, or treaties, unless specifically so
			 provided in this Act.
			(b)This Act shall not
			 supersede or repeal the Stipulation of Compromise Settlement entered into by
			 the United States and the Department of Energy on May 27, 1987, in the matter
			 captioned Coalition on West Valley Nuclear Wastes v. Department of Energy in
			 the Western District of New York, Civil Case No. 86–1052–C, and this Act shall
			 not diminish or alter the terms of that Stipulation.
			(c)Nothing in this
			 Act shall affect in any way the Secretary’s obligations to comply with the
			 Department of Energy American Indian and Alaska Native Tribal Government
			 Policy, and Executive Order 13175 on Consultation and Coordination with Indian
			 Tribal Governments, or any other policy or order that ensures effective
			 implementation of a government to government relationship between the Unites
			 States and tribal governments, including fulfillment of trust obligations and
			 equal protection measures arising from Department of Energy actions which may
			 potentially impact American Indian traditional, cultural, and religious values
			 and practices, natural resources, and treaty and other federally-recognized and
			 reserved rights.
			
